
	

115 S2992 IS: Secure Every Child Under the Right Equipment Standards Act of 2018
U.S. Senate
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2992
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to publish a notice of proposed rulemaking concerning
			 seat belts on school buses, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Secure Every Child Under the Right Equipment Standards Act of 2018 or the SECURES Act of 2018.
		2.Proposed rulemaking
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall publish a notice of proposed rulemaking on new Federal standards for school bus seat belt requirements on all school buses, regardless of gross vehicle weight rating.
 (b)ConsiderationsIn the proposed rulemaking under subsection (a), the Secretary of Transportation shall consider— (1)the safety benefits of lap/shoulder belt system (also known as a Type 2 seat belt assembly);
 (2)the conclusions of the National Transportation Safety Board that— (A)lap/shoulder belts provide the highest level of protection for school bus passengers; and
 (B)properly worn lap belts provide some benefit while properly worn lap/shoulder belts provide greater benefit by reducing injuries related to upper body flailing;
 (3)the 2015 announcement by the Administrator of the National Highway Traffic Safety Administration, Mark Rosekind, stating that the agency believes that every child on every school bus should have a three-point seat belt;
 (4)any innovative approaches to seat belt detection, seat belt reminder systems, and seat belt violation alert systems that could be incorporated into school bus designs; and
 (5)existing experience from States that have already required school buses to be equipped with seat belts.
				
